
	
		II
		112th CONGRESS
		2d Session
		S. 3478
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2012
			Ms. Landrieu (for
			 herself, Mr. Grassley,
			 Mr. Begich, Mr.
			 Blunt, Mrs. Boxer,
			 Mr. Franken, and
			 Ms. Klobuchar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Family Educational Rights and Privacy Act of
		  1974 to provide improvements to such Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Uninterrupted Scholars Act
			 .
		2.Family
			 educational rights and privacySection 444(b) of the General Education
			 Provisions Act (20 U.S.C. 1232g(b), commonly known as the Family
			 Educational Rights and Privacy Act of 1974) is amended—
			(1)in paragraph
			 (1)—
				(A)in subparagraph
			 (F), by inserting or for, or on behalf of, child welfare agencies for
			 the purpose of assessing policies and practices intended to improve educational
			 outcomes for students in foster care, after improving
			 instruction,;
				(B)in subparagraph
			 (J)(ii), by striking and after the semicolon at the end;
				(C)in subparagraph
			 (K)(ii), by striking the period at the end and inserting ; and;
			 and
				(D)by inserting
			 after subparagraph (K) the following:
					
						(L)a State or local welfare agency or
				tribal organization (as defined in section 4 of the Indian Self-Determination
				and Education Assistance Act (25 U.S.C. 450b)) when such agency or organization
				has responsibility for the student’s placement and care, provided that the
				education records, or the personally identifiable information contained in such
				records, of the student will not be disclosed by the agency or organization
				except to an individual engaged in addressing the student’s educational needs,
				and consistent with the confidentiality laws in the State applicable to an
				individual's personal records.
						;
				and
				(2)in paragraph
			 (2)(B), by inserting , except when a parent is a party to a child
			 welfare court proceeding, and the order is issued in the context of that
			 proceeding, additional notice to the parent by the educational agency or
			 institution is not required after educational institution or
			 agency.
			
